DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

 Response to Arguments
Applicant’s arguments filed on 05/25/2021 with respect to claims 1-16 have been considered but are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the motivation to combine the teachings of Shotey et al. (US 6723922 B1 hereinafter Shotey) with Maltby et al. (US 2005/0197019 A1hereinafter Maltby) would be to provide a protective unit around an electrical outlet in order to provide protection to the outlets from exterior environmental factors such as insect intrusion since providing a cover for an electrical outlet unit is well known to one of ordinary skill in the art. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 
Therefore the previous grounds of rejection is maintained. 


 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 A1hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey).
Regarding claim 1, Maltby discloses, in Fig.1, an electrical device enclosure (100), comprising: (a) a base (110) having a base wall for being mounted to a supporting structure (110 is mounted to 194; see Fig,8); (b) at least one access opening (134;Fig,7) in the base wall for receiving an insert plate (150) having an electrical device opening (160 in Fig.1 or 130 in Fig.4) for receiving an electrical device to extend therethrough { electrical outlet or electrical switch extends through the opening) ; (c) a plurality of raised bosses (see 144 and 146;Fig.6) positioned on a rear side of the base wail proximate the access opening (170 and 172 are near the access opening 134); (d) the insert plate (150) having thereon a plurality of attachment elements (152 or 154;Fig,1) for cooperating with respective ones of the bosses (144 and 146) for mounting the insert plate (150) to the rear side of the base wail (rear side of 110) and against the supporting structure (194).

Shotey discloses a raised cover (380; Fig.12) pivotally-mounted on the base (375 and 317:Fig.10 and 12) and movable for selectively enclosing and exposing the base (380 is pivoted moved to an open and closed portion for base 216; Fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors. 


Claim (s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 Al hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey), as applied to claim 1 above, and further in view of Daniels (US 7939756 B2).
Regarding claim 2, Maltby discloses, in Fig.2, an insert plate (150) having at least one opening (see openings within 150) of a predetermined selected shape and size for receiving an electrical device of a predetermined selected shape and size to extend therethrough (openings within 150 allow a switch and electrical outlet to extend through).
Maltby fails to specifically disclose a plurality of insert plates.
Daniels discloses, in Fig.4A, a plurality of insert plates (see 80;Fig.Fig.4A) wherein each insert plate having at least one opening (see openings within 80) of a predetermined selected shape and size for receiving an electrical device of a predetermined selected shape and size to extend therethrough ( see openings of 80 that accommodate switches and electrical outlets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Daniels to modify the insert plate of Maltby in order to .
Claim (s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 A1 hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey) and in view of Daniels (US 7939756 B2) as applied to claim 2 above, and further in view of Wade et al. (US 9362729 B2).
Regarding claim 3 , Maltby fails to specifically disclose (a) at least one knockout panel formed on a wall edge of the base for being removed to receive an electrical cord therethrough; (b) at least one base hinge member mounted on the base; (c) at least one complementary cover hinge member mounted on the cover for cooperating with the base hinge member to receive a hinge pin.
 
Wade discloses at least one knockout panel (see 60 and 52 in Fig.2) formed on a wall edge of the base (see top edge of 20 where 52 is formed;Fig.1) for being removed to receive an electrical cord therethrough.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wade to modify the base of Maltby in order to allow a cord to pass through when being connected from the outside of the electrical outlet (col.3:line 19-26).
Shotey discloses, in Fig.11, at least one complementary cover hinge member (410) mounted on the cover (380) for cooperating with the base hinge member (370) to receive a hinge pin (416).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors. 
Regarding claim 4, Maltby fails to disclose the access opening is sized to receive at least any two of the plurality of insert plates in a side-by-side relation.
.
Claim (s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 A1 hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey) and in view of Daniels (US 7939756 B2) in view of Wade et al. (US 9362729 B2) as applied to claim 3 above, and further in view of Korcz et al.
(US2014/0262418 Al hereinafter Korcz).
Regarding claim 5, Maltby fails to disclose a laterally outwardly- extending base tab formed on the base and a complimentary laterally outwardly-extending cover tab formed on the cover and positioned over the base tab when the cover is closed against the base, both the base tab and the cover tab having an opening therein in registration with each other to receive a lock.
Korcz discloses a laterally outwardly- extending base tab (106; Fig. 1) formed on the base (12) and a complimentary laterally outwardly-extending cover tab (110) formed on the cover (14) and positioned over the base tab when the cover is closed against the base, both the base tab and the cover tab having an opening (see openings 112 and 108) therein in registration with each other to receive a lock.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Korcz to modify the insert plate of Maltby in order to receive a lock or fastener to lock the cover in a closed position to prevent access to the electrical wiring device within (para 0056 of Korcz).
Regarding claim 6, a modified Maltby discloses wherein the base and the cover are rectangular and adapted to be positioned on the supporting structure with either a long side or 
Regarding claim 7, a modified Maltby discloses (a) a first base hinge mounted on the long side of the base and a second base hinge mounted on the short side of the base; (b) a first cover hinge mounted on the long side of the cover, a second cover hinge mounted on the short side of the cover and cooperating with a respective one of the first and second base hinge members to receive a hinge pin wherein the enclosure may be mounted on the supporting structure in an orientation permitting either the long side of the base or the short side of the base to be positioned laterally with respect to the supporting structure (see mountable positions on the short side and long side of 100 in Fig.1 of Maltby where a hinge and hinge pin can connect to a cover as shown in Shotey).
Claim (s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 A1 hereinafter Maltby) in view of Daniels (US 7939756 B2).
Regarding claim 8, Maltby discloses, in Fig.2, an equilateral base (see square shaped 182;Fig,2) having a base wail for being mounted to a supporting structure: (b) at least one access opening (see opening within 100 to accommodate 150) in the base wall tor receiving the insert plate having an electrical device opening for receiving an electrical device (see openings within 150) to extend therethrough; (c) a plurality of raised bossesfsee 144) positioned on a rear side of the base wail proximate the access opening; and (d) each having thereon a. plurality of attachment elements for cooperating with respective ones of the bosses for mounting the insert plate to the rear side of the base wall and against the supporting structure (see attachments of 150 in Fig.1 and Fig.2 that attach the raised bosses 144 ).
Maltby fails to specifically disclose at least two insert plates.
Daniels discloses, in Fig.4A, at least two insert plates (see 80;Fig.Fig.4A) wherein each insert plate having at least one opening (see openings within 80) of a predetermined selected shape 
 
Regarding claim 9, Maltby fails to specifically disclose wherein the raised bosses are semisphericai and the attachment elements comprise outwardly extending tabs having a semicircular opening sized to fit snugly around the raised semisphericai bosses.
However Maltbvy discloses a cylinder shape (144), . Applying a semisphere as to the teachings of Maltby would be a matter of choosing a particular shape, or configuration, of the bosses and extending tabs. In re Dailey, 357 F.2d 669, 149 USPQ 47
(CCPA 1966) the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Examiner found no persuasive evidence that the semisphere was significant. Therefore, it would have been
obvious for the person of ordinary skill in the art at the time of the invention to apply the teachings of Maltby to form the bosses in order to form a connection that is easily removable for changing out.
Regarding claim 10, Matlhy fails to specifically disclose a plurality of insert plates, each insert plate having at least one opening of a predetermined selected shape and size for receiving an electrical device of a predetermined selected shape and size to extend therethrough.
Maltby fails to specifically disclose a plurality of insert plates.

shape and size for receiving an electrical device of a predetermined selected shape and size to extend therethrough ( see openings of 80 that accommodate switches and electrical outlets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Daniels to modify the insert plate of Maltby in order to provide a modular and customizable face plate to what every combination of electrical outlets and switches that is preferred by the user.
Claim (s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 Al hereinafter Maltby) in view of Daniels (US 7939756 B2), as applied to claim 8 above, and further in view of Wade et al. (US 9362729 B2) and in view of Shotey.
Regarding claim 11 , Maltby fails to specifically disclose (a) at least one knockout panel formed on a wall edge of the base for being removed to receive an electrical cord therethrough; (b) at least one base hinge member mounted on the base; (c) at least one complementary cover hinge member mounted on the cover for cooperating with the base hinge member to receive a hinge pin.
Wade discloses at least one knockout panel (see 60 and 52 in Fig.2) formed on a wall edge of the base (see top edge of 20 where 52 is formed;Fig.1) for being removed to receive an electrical cord therethrough.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wade to modify the base of Maltby in order to allow a cord to pass through when being connected from the outside of the electrical outlet (col.3:line 19-26).
Shotey discloses, in Fig.11, and including at least one base hinge member mounted on the base (see hinge member 370 on a base) at least one complementary cover hinge member

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors.
 
Claim (s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 Al hereinafter Maltby) in view of Daniels (US 7939756 B2), as applied to claim 8 above, and further in view of Shotey et al. (US 6723922 B1 hereinafter Shotey)
Regarding claim 12 , Maltby fails to specifically disclose including at least one base hinge member mounted on the base and at least one complementary cover hinge member mounted on the cover for cooperating with the base hinge member to receive a hinge pin (see .
Shotey discloses, in Fig.11, and including at least one base hinge member mounted on the base (see hinge member 370 on a base) at least one complementary cover hinge member (410) mounted on the cover (380) for cooperating with the base hinge member (370) to receive a hinge pin (416).
Shotey discloses a raised cover (380; Fig.12) pivotally-mounted on the base (375 and 317:Fig,1Q and 12) and movable tor selectively enclosing and exposing the base (380 is pivoted moved to an open and closed portion for base 216; Fig.10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors.
Claim (s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 Al hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey) and in view of Daniels (US 7939756 B2).

Maltby fails to specifically show a raised cover pivotally-mounted on the base and movable for selectively enclosing and exposing the base and at least two insert plates.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors.
Daniels discloses, in Fig.4A, at least two insert plates (see 80;Fig.Fig.4A) wherein each insert plate having at least one opening (see openings within 80) of a predetermined selected shape and size for receiving an electrical device of a predetermined selected shape and size to extend therethrough ( see openings of 80 that accommodate switches and electrical outlets). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Daniels to modify the insert plate of Maltby in order to provide a modular and customizable face plate to what every combination of electrical outlets and switches that is preferred by the user.
Claim (s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 A1 hereinafter Maltby)) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey) in view of Daniels (US 7939756 B2), as applied to claim 8 above, and further in view of Wade et al. (US 9362729 B2).
 
Regarding claim 14 , Maltby fails to specifically disclose (a) at least one knockout panel formed on a wall edge of the base for being removed to receive an electrical cord therethrough; (b) at least one base hinge member mounted on the base; (c) at least one complementary cover hinge member mounted on the cover for cooperating with the base hinge member to receive a hinge pin.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Wade to modify the base of Maltby in order to allow a cord to pass through when being connected from the outside of the electrical outlet (col.3:line 19-26).
Shotey discloses, in Fig.11, and including at least one base hinge member mounted on the base (see hinge member 370 on a base) at least one complementary cover hinge member (410) mounted on the cover (380) for cooperating with the base hinge member (370) to receive a hinge pin (416).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shotey to modify the base of Maltby in order to provide protection from insects and external environmental factors.

Regarding claim 15 , Maltby fails to wherein the access opening of the equilateral base wall is sized to receive at least any two of the plurality of insert plates in a side-by-side relation.
Daniels discloses the access opening is sized to receive at least any two of the plurality of insert plates in a side-by-side relation ( see opening within 30 or 40 that receives 80;Fig.2B-2C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Daniels to modify the insert plate of Maltby in order to provide a modular and customizable face plate to what every combination of electrical outlets and switches that is preferred by the user.

Claim (s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maltby et al. (US 2005/0197019 Al hereinafter Maltby) in view of Shotey et al. (US 6723922 B1 hereinafter Shotey) and in view of Daniels (US 7939756 B2) as applied to claim 13 above, and further in view of and further in view of Korcz et al. (US2014/0262418 Al hereinafter Korcz).
Regarding claim 16, Maltby fails to disclose a laterally outwardly- extending base tab formed on the base and a complimentary laterally outwardly-extending cover tab formed on the cover and positioned over the base tab when the cover is closed against the base, both the base tab and the cover tab having an opening therein in registration with each other to receive a lock.
Korcz discloses a laterally outwardly- extending base tab (106; Fig. 1) formed on the base (12) and a complimentary laterally outwardly-extending cover tab (110) formed on the cover (14) and positioned over the base tab when the cover is closed against the base, both the base tab and the cover tab having an opening (see openings 112 and 108) therein in registration with each other to receive a lock.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Korcz to modify the insert plate of Maltby in order to receive a lock or fastener to lock the cover in a closed position to prevent access to the electrical wiring device within (para 0056 of Korcz).
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Baldwin (US 8816200 B1) Currier (US 6441304 B1) and Elberbaum (US 9608418 B1)
Baldwin discloses an electrical box base. 
Currier discloses an electrical outlet device.
Elberbaum discloses an outlet cover device.




	 

Conclusion
  	 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more 



/PETE T LEE/Primary Examiner, Art Unit 2848